Name: European Council Decision (EU) 2019/1135 of 2 July 2019 electing the President of the European Council
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2019-07-03

 3.7.2019 EN Official Journal of the European Union LI 179/1 EUROPEAN COUNCIL DECISION (EU) 2019/1135 of 2 July 2019 electing the President of the European Council THE EUROPEAN COUNCIL, Having regard to the Treaty on European Union, and in particular Article 15(5) thereof, Whereas: (1) On 30 November 2019, the term of office of the current President of the European Council, Mr Donald TUSK, will come to an end. (2) A new President of the European Council should therefore be elected, HAS ADOPTED THIS DECISION: Article 1 Mr Charles MICHEL is hereby elected President of the European Council for the period from 1 December 2019 until 31 May 2022. Article 2 This Decision shall be notified to Mr Charles MICHEL by the Secretary-General of the Council. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 2 July 2019. For the European Council The President D. TUSK